ORDER
PER CURIAM.
Husband appeals from a judgment entered on a dissolution decree in St. Louis County Circuit Court. The Order awarded certain property to the wife which the hus*342band claims was an abuse of discretion by the trial court. The evidence at trial was disputed and we accept as true the evidence and permissible inferences favorable to the prevailing party. Hughes v. Hughes, 761 S.W.2d 274, 276 (Mo.App.1988). We find no abuse of discretion. No prece-dential value would be served by a written opinion. Therefore, we file this Order in compliance with Rule 84.16(b).